Citation Nr: 1543767	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.  

2.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  These matters have been previously remanded by the Board in June 2013 and October 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2011.  A transcript of that hearing is of record.  The issue of entitlement to service connection for a bilateral knee disability was granted in a July 2015 rating decision, and is no longer before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 remand noted that the AOJ had been sending correspondence to two different addresses, and instructed the AOJ to determine the correct address, and resend any prior correspondence that had been sent to the incorrect address.  Unfortunately, the October 2014 remand was returned as undeliverable in December 2014 with an indication that the address to which it had been sent was incorrect, and that the Veteran had moved.  The record reflects that other correspondence has been sent to a new address, and the October 2014 remand has been re-sent to that current address.  However, the July 2015 supplemental statement of the case (SSOC) was sent to the out-of-date address.  The July 2015 SSOC, and any other prior correspondence that was sent to an incorrect or out-of-date address, should be re-sent to the Veteran at his current address.  

A February 2015 VA examination found that the Veteran's tinea pedis is less likely as not caused by, incurred in or a result of military service because there was no diagnosis of tinea pedis in his service treatment records (STRs).  The AOJ recognized this response as inadequate, and requested a supplemental opinion that considered the STRs notations of ingrown toenail in June 1993 and raised lesions of the hands, legs and buttocks in October 1994.  A May 2015 supplemental opinion found that the Veteran has an ingrown toenail that is at least as likely as not incurred in or a result of military service, but maintained that the Veteran does not have a current skin diagnosis that is less likely than not caused by, incurred in or a result of raised lesions of the hands, legs and buttocks while in service.  As rationale for the negative opinion, the clinician stated that the first note concerning the Veteran's skin condition after service was in May 2013, in which the Veteran stated that he has had psoriasis in the past and that he has been having psoriasis that comes and goes and is requesting cream.  The clinician wrote that it is unknown whether the rash in service is the same rash or even related to the condition following service, but that the interval and area involved is such that it is unlikely the same rash.  However, the opinion is not consistent with the Board's review of the Veteran's treatment records, which indicate that the Veteran sought treatment for foot fungus/cracking in December 2008, and reported that this condition had been occurring since his military service.  As the interval between service and post-service treatment is a part of the rationale, a supplemental opinion that reviews the full record should be obtained upon remand.  

The February 2015 examination of the back noted that the Veteran has flare-ups that occur once a month, and may prevent him from wiping himself or turning side to side.  The examiner also noted that pain significantly limits the Veteran's functional ability with flare-ups, but was not able to describe the limitation in terms of range of motion.  The examiner did not explain why this was not possible.  The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, a new examination should be performed that appropriately considers flare-ups.  

The claims folder should also be updated to include VA treatment records compiled since January 23, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the July 2015 SSOC, and any other prior RO correspondence that was sent to an incorrect address, to the Veteran's current, accurate address.  

2.  Obtain all treatment records for the Veteran from the VA Medical Center in Honolulu, Hawaii and all associated outpatient clinics including the community based outpatient clinic in Kauai dated from January 23, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, forward the claims file to an appropriate VA clinician who has not given an opinion on this matter before.  After reviewing the claims file, including this remand, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinea pedis was incurred in or is otherwise etiologically related to service.  The clinician is to specifically address the complaint of an ingrown toenail in June 1993, and raised lesions of the hands, legs, and buttocks in October 1994.  The clinician is informed that the Veteran sought treatment for the skin on his feet in December 2008, and that he reported foot fungus/cracking since he was in the military.  

A complete rationale is required for any opinion expressed.  

4.  Thereafter, schedule the Veteran for an examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected lumbar spondylosis.  The complete record, to include this remand, should be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Specifically, the VA examiner's opinion should address whether pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so, he or she must explain why this information could not be feasibly provided.  

5.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




